 Case 3:21-cv-00279-X-BN Document 14 Filed 04/09/21         Page 1 of 1 PageID 88



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

KENNETH R. JONES, JR.,                    §
#037050,                                  §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:21-cv-279-X-BN
                                          §
WILL DIXON, ET AL.,                       §
                                          §
             Defendants.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge. The Court therefore DISMISSES Plaintiff Kenneth

R. Jones, Jr.’s complaint as amended without prejudice to his filing within 21 days

a second amended complaint that cures, where possible, the deficiencies outlined in

the findings, conclusions, and recommendation. Failure to do so will result in the

dismissal of this action with prejudice and without further notice.

       SO ORDERED this 9th day of April, 2021.




                                              BRANTLEY STARR
                                              UNITED STATES DISTRICT JUDGE
